





Exhibit 10.2




CHANGE OF CONTROL AGREEMENT




This Change of Control Agreement (this “Agreement”) is entered into as of
October 31, 2007 between Trico Marine Services, Inc. (the “Company”) and Jim
Katosic (the “Employee”).




WHEREAS, the Employee is currently employed by the Company as its Chief
Accounting Officer; and

WHEREAS, the Company is desirous of continuing to employ the Employee in such
capacity on the terms and conditions, and for the consideration, hereinafter set
forth and the Employee is desirous of continuing to be employed by the Company
on such terms and conditions and for such consideration;

NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained herein, the receipt and sufficiency of which are hereby
acknowledged, the Company and the Employee agree as follows:

1.

Effective Date.  Effective as of July 27, 2007 (the “Effective Date”), the
Employee’s employment by the Company shall be subject to the terms and
conditions of this Agreement.




2.

Position.  From and after the Effective Date, the Company shall employ the
Employee in the position of Chief Accounting Officer of the Company, or in such
other positions as the parties mutually may agree.  




3.

Duties and Responsibilities.  The Employee agrees to serve in the position
referred to in Section 2 and to perform diligently and to the best of his
abilities the duties and services appertaining to such office, as well as such
additional duties and services appropriate to such office which the parties
mutually may agree upon from time to time.  The Employee’s employment shall also
be subject to the policies maintained and established by the Company that are of
general applicability to the Company’s executive employees, as such policies may
be amended from time to time.




4.

Change of Control Benefits.  If in connection with, based upon, or within 12
months after, a Change of Control, (i) the Employee’s employment is terminated,
(ii) there is a significant reduction in the nature or scope of the Employee’s
duties and responsibilities or the assignment to the Employee of duties and
responsibilities that are materially inconsistent with the position referred to
in Section 2, or (iii) as a condition of employment, the Employee is required to
relocate to a site more than 50 miles from his present business address (each,
the “Trigger Event”), then the Company shall provide the Employee with the
Change of Control Benefits.  Any lump sum cash payment due to the Employee
pursuant to the preceding sentence shall be paid to the Employee within 5
business days of the date of the Trigger Event.




For purposes of this Agreement, a “Change of Control” shall mean (i) a merger of
the Company with another entity, a consolidation involving the Company, or the
sale of all or substantially all of the assets of the Company to another entity
if, in any such case, (a) the holders of equity securities of the Company
immediately prior to such transaction or event do not beneficially own
immediately after such transaction or event equity securities of the resulting
entity entitled to 50% or more of the votes then eligible to be cast in the
election of directors (or comparable governing body) generally of the resulting
entity in substantially the same proportions that they owned the equity
securities of the Company immediately prior to such transaction or event or (b)
the persons who were members of the Board of Directors immediately prior to such
transaction or event shall not constitute at least a majority of the Board of
Directors of the resulting entity immediately after such transaction or event,
(ii) the dissolution or liquidation of the Company, (iii) when any person or
entity, including a “group” as contemplated by Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended, acquires or gains ownership or
control (including, without limitation, power to vote) of more than 50% of the
combined voting power of the outstanding securities of, (A) if the Company has
not engaged in a merger or consolidation, the Company, or (B) if the Company has
engaged in a merger or consolidation, the resulting entity, or (iv) as a result
of or in connection with a contested election of





1




--------------------------------------------------------------------------------







directors, the persons who were members of the Board of Directors immediately
before such election shall cease to constitute a majority of the Board of
Directors.  For purposes of the preceding sentence, (1) “resulting entity” in
the context of a transaction or event that is a merger, consolidation or sale of
all or substantially all assets shall mean the surviving entity (or acquiring
entity in the case of an asset sale) unless the surviving entity (or acquiring
entity in the case of an asset sale) is a subsidiary of another entity and the
holders of common stock of the Company receive capital stock of such other
entity in such transaction or event, in which event the resulting entity shall
be such other entity, and (2) subsequent to the consummation of a merger or
consolidation that does not constitute a Change of Control, the term “Company”
shall refer to the resulting entity and the term “Board of Directors” shall
refer to the board of directors (or comparable governing body) of the resulting
entity.  

For purposes of this Agreement, “Change of Control Benefits” means (i) a lump
sum cash payment equal to the sum of: (a) 1.5 times the Employee’s annual base
salary at the rate in effect on the date of the Trigger Event (or, if higher,
the Employee’s annual base salary in effect immediately prior to the Change of
Control), (b) 1.5 times the higher of (1) the Employee’s highest annual bonus
paid during the 3 most recent fiscal years or (2) the Employee’s Target Bonus
(as provided in the Company’s annual cash incentive plan) for the fiscal year in
which the Trigger Event occurs, and (c) any bonus that the Employee has earned
and accrued as of the date of the Trigger Event, which relates to periods that
have ended on or before such date and which have not yet been paid to the
Employee by the Company, (ii) all of the outstanding stock options, restricted
stock awards and other equity based awards granted by the Company to the
Employee shall become fully vested and immediately exercisable in full on the
date of the Trigger Event, and (iii) Health Coverage.

For purposes of this Agreement, “Health Coverage” means that if the Employee
elects to continue coverage for himself or his eligible dependents under the
Company’s group health plans pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), during the one-year period
commencing on the date of the Employee’s termination of employment from the
Company (the “Severance Period”), then throughout the Severance Period the
Company shall promptly reimburse the Employee on a monthly basis for the
difference between the amount the Employee pays to effect and continue such
coverage and the employee contribution amount that active executive employees
pay for the same or similar coverage under the Company’s group health plans.
 Further, if after the Severance Period the Employee continues his COBRA
coverage and the Employee’s COBRA coverage terminates at any time during the
eighteen-month period commencing on the day immediately following the last day
of the Severance Period (the “Extended Coverage Period”), then the Company shall
provide the Employee (and his eligible dependents) with health benefits
substantially similar to those provided under its group health plans for active
employees for the remainder of the Extended Coverage Period at a cost to the
Employee that is no greater than the cost of COBRA coverage; provided, however,
that the Company shall use its reasonable efforts so that such health benefits
are provided to the Employee under one or more insurance policies (or such other
manner) so that reimbursement or payment of benefits to the Employee thereunder
shall not result in taxable income to the Employee.  Notwithstanding the
preceding provisions of this paragraph, the Company’s obligation to reimburse
the Employee during the Severance Period and to provide health benefits to the
Employee during the Extended Coverage Period shall immediately end if and to the
extent the Employee becomes eligible to receive health plan coverage from a
subsequent employer (with the Employee being obligated hereunder to promptly
report such eligibility to the Company).

5.

Additional Payments by the Company.  Notwithstanding anything to the contrary in
this Agreement, in the event that any payment or distribution by the Company to
or for the benefit of the Employee, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (a
“Payment”), would be subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code of 1986, as amended, or any interest or penalties with
respect to such excise tax (such excise tax, together with any such interest or
penalties, are hereinafter collectively referred to as the “Excise Tax”), the
Company shall pay to the Employee an additional payment (a “Gross-up Payment”)
in an amount such that after payment by the Employee of all taxes (including any
interest or penalties imposed with respect to such taxes), including any Excise
Tax imposed on any Gross-up Payment, the Employee retains an amount of the
Gross-up Payment equal to the Excise Tax imposed upon the Payments.  The Company
and the Employee shall make an initial determination as to whether a Gross-





2




--------------------------------------------------------------------------------







up Payment is required and the amount of any such Gross-up Payment.  The
Employee shall notify the Company in writing of any claim by the Internal
Revenue Service which, if successful, would require the Company to make a
Gross-up Payment (or a Gross-up Payment in excess of that, if any, initially
determined by the Company and the Employee) within 10 days of the receipt of
such claim.  The Company shall notify the Employee in writing at least 10 days
prior to the due date of any response required with respect to such claim if it
plans to contest the claim.  If the Company decides to contest such claim, the
Employee shall cooperate fully with the Company in such action; provided,
however, the Company shall bear and pay directly or indirectly all costs and
expenses (including additional interest and penalties) incurred in connection
with such action and shall indemnify and hold the Employee harmless, on an
after-tax basis, for any Excise Tax or income tax, including interest and
penalties with respect thereto, imposed as a result of the Company’s action. If,
as a result of the Company’s action with respect to a claim, the Employee
receives a refund of any amount paid by the Company with respect to such claim,
the Employee shall promptly pay such refund to the Company. If the Company fails
to timely notify the Employee whether it will contest such claim or the Company
determines not to contest such claim, then the Company shall immediately pay to
the Employee the portion of such claim, if any, which it has not previously paid
to the Employee.  In addition, the Company may use reasonable tax planning
options to mitigate the effects of the Excise Tax and the Employee agrees to
cooperate fully with the Company in using all available tax planning options to
mitigate the effects of the Excise Tax; provided, however, the Company shall
bear and pay directly or indirectly all costs and expenses (including additional
interest and penalties) incurred in connection with using such tax planning
options and shall indemnify and hold the Employee harmless, on an after-tax
basis, for any Excise Tax or income tax, including interest and penalties with
respect thereto, imposed as a result of the Company’s use of such tax planning
options.

6.

Notices. For purposes of this Agreement, notices and all other communications
provided for herein shall be in writing and shall be deemed to have been duly
given when personally delivered or when mailed by United States registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

If to the Company to:

Trico Marine Services, Inc.

3200 Southwest Freeway; Suite 2950

Houston, Texas 77027

Attention:  General Counsel

If to the Employee to:

Jim Katosic

58 Morning Cloud Place

Spring, TX 77381




or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices or changes of address shall be
effective only upon receipt.

7.

At-will Employment.  This Agreement is not intended to and does not create an
employment contract, and does not create any contractual rights between the
Company and the Employee or create any promises other than those expressly
stated herein.  Employee's employment relationship with the Company is “at-will”
and may be terminated at any time for any reason with or without cause subject
only to applicable law and the express terms of this Agreement.  

8.

Applicable Law.  This Agreement is entered into under, and shall be governed for
all purposes by, the laws of the State of Texas.

9.

No Waiver.  No failure by either party hereto at any time to give notice of any
breach by the other party of, or to require compliance with, any condition or
provision of this Agreement shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.








3




--------------------------------------------------------------------------------







10.

Severability.  If a court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then the invalidity or
unenforceability of that provision shall not affect the validity or
enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect.

11.

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.

12.

Construction; Headers.  Any rule of construction to the effect that ambiguities
are to be resolved against the drafting party shall not apply in interpreting
this Agreement.  Wherever the context so requires, the masculine gender includes
the feminine or neuter, and the singular number includes the plural and
conversely.  The headings in this Agreement are included for convenience only
and shall neither affect the construction or interpretation of any provision of
this Agreement nor affect any of the rights or obligations of the parties
hereto.

13.

Assignment.  This Agreement shall be binding upon and inure to the benefit of
the Company and any successor of the Company, by merger or otherwise.  Except as
provided in the preceding sentence, this Agreement, and the rights and
obligations of the parties hereunder, are personal and neither this Agreement,
nor any right, benefit, or obligation of either party hereto, shall be subject
to voluntary or involuntary assignment, alienation or transfer, whether by
operation of law or otherwise, without the prior written consent of the other
party.

14.

Entire Agreement; Amendments.  All understandings and agreements preceding the
date of execution of this Agreement (except for a written offer letter signed by
an officer of the Company to the Employee) and relating to the subject matter
hereof are hereby null and void and of no further force and effect.  Any
modification of this Agreement will be effective only if it is in writing and
signed by the party to be charged.










[SIGNATURE PAGE FOLLOWS]





4




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
____ day of October, 2007 to be effective as of the Effective Date.

 

 

TRICO MARINE SERVICES, INC.

 

 

 

 

 

 

By:

/s/ Rishi Varma

 

 

Name:

Rishi Varma

 

 

Title:

Chief Administrative Officer /
General Counsel / Vice President

 

 

 

 

 

 

 

/s/ Jim Katosic

 

 

 

Jim Katosic

 
































5


